 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 1 of 38 Page ID #:4556




 1   Roland Tellis (SBN 186269)                      Roman M. Silberfeld (SBN 62783)
     rtellis@baronbudd.com                           rsilberfeld@robinskaplan.com
 2   David B. Fernandes, Jr. (SBN 280944)            David Martinez (SBN 193183)
 3   dfernandes@baronbudd.com                        dmartinez@robinskaplan.com
     BARON & BUDD, P.C.                              Robins Kaplan LLP
 4   15910 Ventura Boulevard, Suite 1600             2049 Century Park East, Suite 3400
 5   Encino, California 91436                        Los Angeles, California 90067
     Telephone: (818) 839-2333                       Telephone: (310) 552-0130
 6   Facsimile: (818) 986-9698                       Facsimile: (310) 229-5580
 7
                                                     Aaron M. Sheanin (SBN 214472)
 8                                                   asheanin@robinskaplan.com
 9                                                   Robins Kaplan LLP
                                                     2440 W. El Camino Real, Suite 100
10                                                   Mountain View, California 94040
11                                                   Telephone: (650) 784-4040
                                                     Facsimile: (650) 784-4041
12
13   Plaintiffs’ Co-Lead Counsel
     * Additional counsel listed on signature page
14
15                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
16                              SOUTHERN DIVISION
17
                                                 Case Number: 8:17-ML-2797-AG-KES
18   IN RE WELLS FARGO COLLATERAL
19   PROTECTION INSURANCE                        PLAINTIFFS’ MOTION FOR
     LITIGATION                                  PRELIMINARY APPROVAL OF
20
                                                 CLASS ACTION SETTLEMENT
21                                               AND APPROVAL OF CLASS
22                                               NOTICE

23                                               Date:               July 8, 2019
                                                 Time:               10:00 am
24                                               Courtroom:          10D
25                                               Hon. Andrew J. Guilford
26
27
28
                                                                      Case No.: 8:17-ML-2797-AG-KES
           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 2 of 38 Page ID #:4557




 1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 2   RECORD:
 3         PLEASE TAKE NOTICE that on July 8, 2019, at 10:00 am, in Courtroom 10D of
 4   the above-captioned Court, located at 411 West Fourth Street, Santa Ana, California
 5   92701, the Honorable Andrew J. Guilford presiding, Plaintiffs Angelina Camacho, Odis
 6   Cole, Nyle Davis, Duane Fosdick, Regina-Gonzalez Phillips, Brandon Haag, Paul
 7   Hancock, Dustin Havard, Brian Miller, Analisa Moskus, Keith Preston, Victoria Reimche,
 8   Dennis Small, and Bryan Tidwell (“Plaintiffs”), on behalf of themselves and all others
 9   similarly situated, will, and hereby do, move this Court to:
10         1.     Preliminarily approve the settlement described in the Settlement Agreement,
11   attached as Exhibit 1 to the Joint Declaration of Plaintiffs’ Co-Lead Counsel Roland Tellis
12   and Roman M. Silberfeld;
13         2.     Conditionally certify the Settlement Class;
14         3.     Appoint the named Plaintiffs as Settlement Class Representatives;
15         4.     Appoint the undersigned counsel as Settlement Class Counsel;
16         5.     Approve distribution of the proposed Notice of Class Action Settlement to
17   the Settlement Class;
18         6.     Appoint Epiq Systems as the Settlement Administrator; and
19         7.     Set a hearing date and briefing schedule for Final Settlement Approval and
20   Plaintiffs’ fee and expense application.
21         This Motion is based upon: (1) this Notice of Motion and Motion for Preliminary
22   Approval of Class Action Settlement and Class Notice; (2) the Memorandum of Points
23   and Authorities in Support of Motion for Preliminary Approval of Class Action
24   Settlement and Class Notice; (3) the Joint Declaration of Roland Tellis and Roman M.
25   Silberfeld; (4) the Declaration of Professor Eric D. Green; (5) the Declaration of Cameron
26   R. Azari, Esq.; (6) the Settlement Agreement and attached exhibits thereto; (7) the
27   records, pleadings, and papers filed in this action; and (8) such other documentary and
28   oral evidence or argument as may be presented to the Court at or prior to the hearing of
                                                  i                  Case No.: 8:17-ML-2797-AG-KES
           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 3 of 38 Page ID #:4558




 1   this Motion.
 2
 3   Dated: June 6, 2019                        Respectfully submitted,

 4                                         By: /s/ Roland Tellis
 5                                             Roland Tellis

 6                                              Roland Tellis (SBN 186269)
 7                                              David B. Fernandes, Jr. (SBN 280944)
                                                BARON & BUDD, P.C.
 8                                              15910 Ventura Boulevard, Suite 1600
 9                                              Encino, California 91436
                                                Telephone: (818) 839-2333
10                                              Facsimile: (818) 986-9698
11
12                                         By: /s/ Roman M. Silberfeld
13                                             Roman M. Silberfeld
14                                              Roman M. Silberfeld (SBN 62783)
15                                              rsilberfeld@robinskaplan.com
                                                David Martinez (SBN 193183)
16                                              dmartinez@robinskaplan.com
17                                              ROBINS KAPLAN LLP
                                                2049 Century Park East, Suite 3400
18                                              Los Angeles, California 90067
19                                              Telephone: (310) 552-0130
                                                Facsimile: (310) 229-5580
20
21                                              Aaron M. Sheanin (SBN 214472)
                                                asheanin@robinskaplan.com
22                                              ROBINS KAPLAN LLP
23                                              2440 W. El Camino Real, Suite 100
                                                Mountain View, California 94040
24                                              Telephone: (650) 784-4040
25                                              Facsimile: (650) 784-4041
26
27
28
                                              ii                  Case No.: 8:17-ML-2797-AG-KES
           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 4 of 38 Page ID #:4559




 1                                            Kellie Lerner (pro hac vice)
                                              klerner@robinskaplan.com
 2                                            Benjamin D. Steinberg
 3                                            bsteinberg@robinskaplan.com
                                              ROBINS KAPLAN LLP
 4                                            399 Park Avenue, Suite 3600
 5                                            New York, New York 10022
                                              Telephone: (212) 980-7400
 6                                            Facsimile: (212) 980-7499
 7
                                              Plaintiffs’ Co-Lead Counsel
 8
 9                                            Eric H. Gibbs (SBN 178658)
                                              Michael L. Schrag (SBN 185832)
10                                            GIBBS LAW GROUP LLP
11                                            505 14th Street, Suite 1110
                                              Oakland, California 94612
12                                            Telephone: (510)-350-9700
13                                            Facsimile: (510 350-9701
14                                            Charles E. Schaffer (Pro Hac Vice)
15                                            LEVIN SEDRAN & BERMAN
                                              510 Walnut Street, Suite 500
16                                            Philadelphia, Pennsylvania 19106
17                                            Telephone: (215) 592 1500
                                              Facsimile: (215) 592-4663
18
19                                            Paul F. Novak (Pro Hac Vice)
                                              WEITZ & LUXENBERG, P.C.
20                                            Chrysler House
21                                            719 Griswold, Suite 620
                                              Detroit, Michigan 48226
22                                            Telephone: (313) 800-4170
23                                            Facsimile: (646) 293-7992
24                                            Plaintiffs’ Steering Committee
25
26
27
28
                                            iii                 Case No.: 8:17-ML-2797-AG-KES
         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 5 of 38 Page ID #:4560




 1                                            David S. Casey, Jr. (SBN 060768)
                                              Gayle M. Blatt (SBN 122048)
 2                                            CASEY GERRY SCHENK
 3                                            FRANCAVILLA BLATT & PENFIELD, LLP
                                              110 Laurel Street
 4                                            San Diego, California
 5                                            Telephone: (619) 238-1811
                                              Facsimile: (619) 544-9232
 6
 7                                            Plaintiffs’ Liaison Counsel

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            iv                  Case No.: 8:17-ML-2797-AG-KES
         MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 6 of 38 Page ID #:4561




 1                                               TABLE OF CONTENTS
 2                                                                                                                            PAGE
 3
 4
     I.     INTRODUCTION ..................................................................................................... 1
 5
 6   II.    BACKGROUND ....................................................................................................... 2

 7          A.       Factual Background......................................................................................... 2
 8          B.       History of this Litigation ................................................................................. 3
 9                   i.       Commencement of this Action and Motion Practice ............................ 3
10
                     ii.      Investigation and Discovery ................................................................. 4
11
                     iii.     Settlement Negotiations ........................................................................ 6
12
13   III.   TERMS OF THE SETTLEMENT ............................................................................ 6

14          A.       The Settlement Class Definition ..................................................................... 6
15          B.       The Settlement Terms ..................................................................................... 6
16   IV.    THE COURT SHOULD PRELIMINARILY APPROVE THE
17          SETTLEMENT........................................................................................................ 10
18          A.       The Class Action Settlement Process ............................................................ 10
19          B.       The Standard for Preliminary Approval ........................................................ 11
20
     V.     THIS SETTLEMENT MERITS PRELIMINARY APPROVAL ........................... 12
21
            A.       The Settlement Is Substantively Fair because it Provides Significant
22
                     Benefits in Exchange for the Compromise of Strong Claims ....................... 13
23
            B.       The Settlement Is the Product of Good Faith, Informed, and Arm’s-
24                   Length Negotiations, and it Is Fair ................................................................ 14
25
     VI.    CERTIFICATION IS APPROPRIATE FOR SETTLEMENT PURPOSES
26          BECAUSE THE SETTLEMENT CLASS MEETS THE REQUIREMENTS
            OF RULE 23 ............................................................................................................ 16
27
28          A.       The Settlement Class Meets the Requirements of Rule 23(a) ...................... 16
                                               v                   Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 7 of 38 Page ID #:4562




 1                    i.       The Settlement Class is Sufficiently Numerous ................................. 16

 2                    ii.      There are Common Questions of Law and Fact ................................. 16
 3                    iii.     Plaintiffs’ Claims Are Typical of the Settlement Class
 4                             Members’ Claims ................................................................................ 17

 5                    iv.      Plaintiffs and Class Counsel Have Protected, and Will Continue
                               to Protect, the Interests of the Settlement Class ................................. 18
 6
 7           B.       The Settlement Class Meets the Requirements of Rule 23(b)(3) ................. 19

 8                    i.       Common Issues of Law and Fact Predominate .................................. 19
 9                    ii.      Class Treatment Is Superior to Other Available Methods for the
10                             Resolution of This Case. ..................................................................... 21

11   VII. THE PROPOSED NOTICE PROGRAM IS ADEQUATE AND SHOULD
          BE APPROVED ...................................................................................................... 22
12
13   VIII. THE COURT SHOULD SET A FINAL APPROVAL HEARING
           SCHEDULE ............................................................................................................ 24
14
     IX.     CONCLUSION........................................................................................................ 25
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 vi                  Case No.: 8:17-ML-2797-AG-KES
              MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 8 of 38 Page ID #:4563




 1                                            TABLE OF AUTHORITIES

 2                                                                                                                     Page(s)
 3   Cases
 4   Barbosa v. Cargill Meat Solutions Corp.,
 5     297 F.R.D. 431 (E.D. Cal. 2013) ................................................................................... 13
 6   Byrne v. Santa Barbara Hospitality Services, Inc.,
 7      2017 WL 5035366 (C.D. Cal. 2017) ............................................................................. 14

 8   Churchill Vill., L.L.C., v. GE,
       361 F.3d 566 (9th Cir. 2004) ......................................................................................... 22
 9
10   Class Plaintiffs v. City of Seattle,
        955 F.2d 1268 (9th Cir. 1992) ....................................................................................... 10
11
     Cohen v. Trump,
12
       303 F.R.D. 376 (S.D. Cal. 2014) ................................................................................... 16
13
     Evon v. Law Offices of Sidney Mickell,
14     688 F.3d 1015 (9th Cir. 2012) ................................................................................. 17, 18
15
     In re First Alliance Mortg. Co.,
16       471 F.3d 977 (9th Cir. 2006) ......................................................................................... 20
17   Friedman v. 24 Hour Fitness USA, Inc.,
18      No. CV 06-6282 AHM, 2009 WL 2711956 (C.D. Cal. Aug. 25, 2009) ....................... 20
19   Hanlon v. Chrysler Corp.,
       150 F.3d 1011 (9th Cir. 1998) ..................................................................... 11, 14, 20, 21
20
21   Jimenez v. Allstate Ins. Co.,
        765 F.3d 1161 (9th Cir. 2014) ....................................................................................... 16
22
     Kenneth Glover, et al. v. City of Laguna Beach, et al.,
23
       2018 WL 6131601 (C.D. Cal. 2018) (Guilford, J.) ....................................................... 12
24
     Kim v. Space Pencil, Inc.,
25     2012 WL 5948951 (N.D. Cal. Nov. 28, 2012) .............................................................. 14
26
     Klay v. Humana, Inc.,
27      382 F.3d 1241 (11th Cir. 2004) ..................................................................................... 20
28
                                                 vii                 Case No.: 8:17-ML-2797-AG-KES
              MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 9 of 38 Page ID #:4564




 1   Lane v. Facebook, Inc.,
       696 F.3d 811 (9th Cir. 2012), cert. denied, 134 S.Ct. 8 (2013) .................................... 11
 2
     Loritz v. Exide Technologies,
 3      No. 2:13–CV–02607–SVW–E, 2015 WL 6790247 (C.D. Cal. Apr. 21,
 4      2016) .............................................................................................................................. 18
 5   In re Mego Fin. Corp. Sec. Litig.,
 6       213 F.3d 454 (9th Cir. 2000) ......................................................................................... 15

 7   Mullane v. Central Hanover Bank & Trust Co.,
       339 U.S. 306 (1950) ....................................................................................................... 22
 8
 9   Nat’l Rural Telecommunications Coop. v. DIRECTV, Inc.,
       221 F.R.D. 523 (C.D. Cal. 2004) ....................................................................... 11, 14, 15
10
     Negrete v. Allianz Life Ins. Co. of N. Am.,
11
       238 F.R.D. 482 (C.D. Cal. 2006) ................................................................................... 16
12
     In re Netflix Privacy Litig.,
13       2013 WL 1120801 (N.D. Cal. Mar. 18, 2013) .............................................................. 12
14
     Nobles v. MBNA Corp.,
15     2009 WL 1854965 (N.D. Cal. June 29, 2009) ............................................................... 14
16   Officers for Justice v. Civil Service Comm’n,
17      688 F.2d 615 (9th Cir. 1982) ......................................................................................... 11
18   In re Omnivision Technologies, Inc.,
         559 F. Supp. 2d 1036 (N.D. Cal. 2008) ......................................................................... 14
19
20   Parsons v. Ryan,
       754 F.3d 657 (9th Cir. 2014) ......................................................................................... 17
21
     Radcliffe v. Experian Info. Sols., Inc.,
22
       715 F.3d 1157 (9th Cir. 2013) ....................................................................................... 18
23
     Rodriguez v. Hayes,
24     591 F.3d 1105 (9th Cir. 2010) ....................................................................................... 17
25
     Rosales v. El Rancho Farms,
26     2015 WL 4460918 (E.D. Cal. July 21, 2015) .......................................................... 13, 15
27   Stockwell v. City & Cty. of San Francisco,
28      749 F.3d 1107 (9th Cir. 2014) ....................................................................................... 16
                                                  viii                Case No.: 8:17-ML-2797-AG-KES
               MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 10 of 38 Page ID #:4565




 1   In re Syncor ERISA Litig.,
         516 F.3d 1095 (9th Cir. 2008) ....................................................................................... 10
 2
     Tyson Foods, Inc. v. Bouaphakeo,
 3      136 S. Ct. 1036 (2016) ................................................................................................... 20
 4
     Wal-Mart Stores, Inc. v. Dukes,
 5     564 U.S. 338 (2011) ................................................................................................. 16, 17
 6
     Waldrup v. Countrywide Financial Corporation,
 7     2018 WL 799156 (C.D. Ca. Feb. 6, 2018) .................................................................... 20
 8   Other Authorities
 9
     Federal Rule of Civil Procedure ................................................................................... passim
10
     Herbert B. Newberg & Alba Conte, Newberg on Class Actions §13:1 (5th
11     ed.)............................................................................................................................ 10, 11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  ix                  Case No.: 8:17-ML-2797-AG-KES
               MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 11 of 38 Page ID #:4566




 1   I.     INTRODUCTION
 2          After almost two years of hard fought litigation, Plaintiffs and Defendants Wells
 3   Fargo & Company and Wells Fargo Bank, N.A. (“Wells Fargo”) and National General
 4   Holdings Corp. and National General Insurance Company (“National General”1)
 5   (collectively, “Defendants”) have reached a proposed class action settlement (the
 6   “Settlement”) to resolve claims that Defendants engaged in an unlawful scheme to force
 7   millions of Wells Fargo auto loan customers to pay for unnecessary and unwanted
 8   Collateral Protection Insurance (“CPI”) from October 15, 2005 and through September
 9   30, 2016.
10          As a result of this litigation, Defendants have agreed to pay at least $393.5 million
11   to Plaintiffs and the Settlement Class without the need for claim forms or documentary
12   “proof,” plus attorneys’ fees and costs. This Settlement is the result of contentious,
13   prolonged, arm’s length negotiations between the parties who participated in five in-
14   person mediation sessions between May 2018 and March 2019, as well as numerous
15   telephone sessions, with the Court-appointed mediator, Professor Eric D. Green. The
16   Settlement not only confers substantial relief, but it far exceeds the original $64 million
17   remediation plan Wells Fargo proposed prior to the commencement of this litigation and it
18   guarantees that there is one, Court-monitored fund that compensates the Settlement Class
19   while at the same time satisfying Wells Fargo’s regulatory obligations.
20          A qualified settlement administrator, Epiq Systems, is proposed to administer the
21   Settlement and a direct mail and publication notice program. Additionally, the settlement
22   administrator will maintain a website to provide information concerning the Settlement
23   and the rights of the Settlement Class. The proposed notice program far exceeds all
24   applicable requirements of law, including Rule 23 and Constitutional Due Process, to
25   apprise Settlement Class members of the pendency of this action, the terms of the
26   Settlement, and their rights to opt out of, or object to, the Settlement.
27   1
       “National General” also includes National General Lender Services, Inc., QBE First Insurance Agency,
28   Inc., Newport Management Corporation, Meritplan Insurance Company, and Balboa Insurance Company
     and the predecessors, successors, and/or affiliates of either.
                                                1                   Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 12 of 38 Page ID #:4567




 1         As described in detail below, the Settlement provides direct and significant benefits
 2   to the Settlement Class, while avoiding the risks and delay associated with further
 3   litigation. Accordingly, Plaintiffs request that the Court grant this motion for preliminary
 4   approval, approve the form and manner of notice to the Settlement Class, and set the Final
 5   Approval Hearing.
 6   II.   BACKGROUND
 7         A.     Factual Background
 8         Wells Fargo and its predecessors, together with auto insurance underwriter National
 9   General and its predecessors, engaged in a more than decade-long scheme that forced
10   millions of Wells Fargo customers to pay for CPI they did not need or want, bilking tens
11   of millions of dollars from them in the process. Defendants’ unlawful scheme was
12   devious and disguised. Wells Fargo would purchase CPI from National General (or its
13   predecessors) and then force-place the CPI on its auto loan borrowers’ accounts. Wells
14   Fargo assessed a full year worth of CPI charges against the borrower’s account, and then
15   charged interest each month on that CPI premium before applying payments to a
16   customer’s principal loan balance. This ensured that Wells Fargo’s CPI charges were paid
17   first, and any deficiency resulted in the borrower falling behind on payments, suffering
18   related harm, and defaulting on the underlying loan.
19         On top of the CPI premium and interest, Wells Fargo also tacked on an unearned
20   commission. The unearned commissions were paid by National General and its
21   predecessors as kickbacks to one of Wells Fargo’s affiliates for the force-placement of the
22   CPI. These kickbacks ensured that the CPI charges to Wells Fargo’s borrowers were more
23   expensive than the premiums for coverage borrowers could have and often did obtain on
24   their own. Even after Wells Fargo stopped receiving commissions in 2013, it continued to
25   assess CPI charges on borrowers’ accounts in excess of the cost of CPI or other auto
26   insurance products.
27         On July 27, 2017, Defendants’ fraudulent CPI scheme was disclosed in an
28   investigative report published by The New York Times. The Times report was based on a
                                              2                   Case No.: 8:17-ML-2797-AG-KES
           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 13 of 38 Page ID #:4568




 1   copy of an internal report commissioned by and prepared for Wells Fargo by consulting
 2   firm Oliver Wyman that detailed the scheme. On that same day, Wells Fargo announced
 3   that it was going to compensate auto loan customers who were financially harmed by its
 4   CPI scheme. However, Wells Fargo only agreed to review CPI policies placed on
 5   customer accounts beginning in 2012 and identified only approximately 570,000 impacted
 6   customers. Wells Fargo announced that approximately $64 million of cash remediation
 7   would be sent to customers. This litigation followed.
 8         As this litigation has shown, Wells Fargo’s 2017 remediation plan was woefully
 9   inadequate and ultimately represented only a fraction of the benefit the Settlement confers
10   on consumers. Indeed, in addition to recovering almost five times as much in
11   compensation, Class Counsel’s vigorous litigation also expanded the class period by
12   seven years.
13         B.       History of this Litigation
14                  i.    Commencement of this Action and Motion Practice
15         On July 30, 2017, Plaintiff Paul Hancock, filed a putative class action complaint
16   against Defendants in the Central District of California (Case No. 8:17-cv-01814-AG-
17   KES). On August 15, 2017, Plaintiff Hancock filed an Amended Complaint adding
18   Plaintiffs Analisa Moskus, Brandon Haag, Adriana Avila, and Nyle Davis.
19         Following the filing of the Hancock action, more than a dozen related actions were
20   filed in California and New York. On October 18, 2017, the United States Judicial Panel
21   on Multidistrict Litigation centralized this litigation in the Central District of California.
22   On December 11, 2017, this Court appointed Baron & Budd, P.C. and Robins Kaplan,
23   LLC as Co-Lead Counsel, Gerry, Schenk, Francavilla, Blatt & Penfield, LLP as Liaison
24   Counsel, and Weitz & Luxenberg PC, the Gibbs Law Group, and Levin Sedran & Berman
25   to the Plaintiffs’ Steering Committee.
26         On January 26, 2018, Plaintiffs’ filed their Original Complaint in this MDL. On
27   March 9, 2018, Defendants filed Rule 12(b)(6) motions to dismiss Plaintiffs’ Original
28   Complaint. (Dkts. 68-69.) Plaintiffs filed an omnibus opposition to Defendants’ motions
                                               3                   Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 14 of 38 Page ID #:4569




 1   on April 20, 2018, and Defendants filed replies on May 11, 2018. (Dkts. 80, 92-93.) On
 2   June 18, 2018, the Court granted in part Wells Fargo’s and National General’s motion to
 3   dismiss with leave to amend as to all claims except Plaintiffs’ Consumer Legal Remedies
 4   Act claim. (Id.)
 5         On August 17, 2018, Plaintiffs filed their First Amended Complaint, adding
 6   additional factual allegations to support their claims. (Dkt. 130.) Defendants again filed
 7   motions to dismiss under Rule 12(b)(6). (Dkts. 142, 146-1.) Plaintiffs filed an omnibus
 8   opposition to Defendants’ motions on November 2, 2018, and Defendants’ filed replies on
 9   November 19, 2018. (Dkts. 179, 187-88.) This Court denied Defendants’ motions on
10   December 14, 2018, with the exception that Plaintiffs’ Bank Holding Claim Act against
11   Wells Fargo, which the Court dismissed with leave to amend. (Dkt. 203 at 15, 23.)
12                ii.    Investigation and Discovery
13         Prior to reaching the Settlement, Plaintiffs conducted a comprehensive factual
14   investigation into their allegations. At the outset of the case and in connection with an
15   early Court-ordered mediation, Plaintiffs promptly conducted full-day interviews of Wells
16   Fargo personnel in Charlotte, North Carolina and obtained data and business information
17   on certain CPI related topics. (Joint Declaration of Roland Tellis and Roman M. Silberfeld
18   (“Tellis-Silberfeld Decl.”) at ¶ 3.) The mediation was unsuccessful and Plaintiffs launched
19   into full discovery. Plaintiffs served Wells Fargo with six sets of document requests and
20   three sets of interrogatories. (Id. ¶ 4.) Plaintiffs also served National General with four
21   sets of document requests and two sets of interrogatories. (Id.) In response to Plaintiffs’
22   document requests, Defendants produced 663,880 documents totaling about 4,472,564
23   pages. (Id.) These documents relate to Defendants’ internal and external communications,
24   policies and procedures, loan practices, disclosures to Class Members, CPI policies, and
25   loan records. (Id.) Plaintiffs were also served with written discovery. In response to the
26   document requests, Plaintiffs produced over 1,800 pages of documents. (Id. ¶ 5.) Each
27   Plaintiff also responded to interrogatories. (Id.)
28
                                               4                   Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 15 of 38 Page ID #:4570




 1          Plaintiffs also obtained documents from a third-party consulting firm, Oliver
 2   Wyman, which was retained to analyze Wells Fargo’s CPI program and devise its 2017
 3   remediation program. Oliver Wyman produced 8,910 documents, which totaled
 4   approximately 40,685 pages. (Id. ¶ 6.) Plaintiffs were forced to engage in motion practice,
 5   including numerous hearings before the Honorable Karen E. Scott to gain access to the
 6   Oliver Wyman documents, ultimately leading to orders compelling the production of
 7   documents and awarding discovery sanctions. (Id.)
 8          Aside from the written discovery, Plaintiffs also deposed a number of Defendants’
 9   corporate representatives and employees on topics relevant to their claims. Plaintiffs
10   deposed seven witnesses from Wells Fargo and three witnesses from National General.
11   (Id. ¶ 7.)
12          Plaintiffs’ counsel also spent considerable time evaluating Wells Fargo’s original
13   remediation plan and noting substantial deficiencies in its breadth and scope. (Id. ¶ 8.)
14   Plaintiffs’ counsel worked with Wells Fargo’s counsel to substantially enhance the
15   breadth and scope of the compensation to the Settlement Class and ultimately achieved a
16   unitary Court-monitored settlement program that compensates the Settlement Class while
17   at the same time satisfying Wells Fargo’s regulatory obligations. (Id.)
18          Finally, Plaintiffs conditioned the settlement Memorandum of Understanding on
19   confirmatory discovery, which took place in the months following its execution. (Id. ¶ 9.)
20   Plaintiffs examined Wells Fargo personnel on the assumptions underlying various
21   categories of compensation to be paid to certain class members, the contours of the
22   mediation program that will be offered to certain class members and the loan data utilized
23   by Wells Fargo to ensure that class members can be identified and compensated properly.
24   (Id.) In addition to the examination, Plaintiffs obtained a copy of the massive loan
25   database utilized by Wells Fargo to identify class members and compute their
26   compensation. (Id.)
27
28
                                               5                   Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 16 of 38 Page ID #:4571




 1          Given the discovery completed to date, there can be no real dispute that the parties
 2   have more than sufficient information to make an informed decision regarding settlement
 3   of this action.
 4                 iii.   Settlement Negotiations
 5          The Settlement was the culmination of protracted discussions between the parties.
 6   The parties held in-person mediation sessions in May 2018, September 2018, December
 7   2018, January 2019, and March 2019 before their court-appointed mediator, Professor
 8   Eric D. Green. (Id. ¶ 2.) On April 5, 2019, the Parties reached agreement on material
 9   terms for a settlement. (Dkt. 233.) Subsequently, the parties spent two months finalizing
10   the settlement agreement and related exhibits, including the class notice. (Id.)
11   III.   TERMS OF THE SETTLEMENT
12          A.     The Settlement Class Definition
13          The Settlement Class includes all Wells Fargo Dealer Services (“WFDS”) Customers who had a

14   CPI Policy placed on their Account(s) that became effective at any time between October 15, 2005 and

15   September 30, 2016 and Wells Fargo Auto Finance (“WFAF”) Customers who had a CPI Policy placed

16   on their Account(s) that became effective at any time between February 2, 2006 and September 1, 2011.

17   The “Settlement Class” excludes Non-Compensable Flat Cancels.

18          B.     The Settlement Terms
19          As a result of this litigation, Defendants have agreed to pay at least $393.5 million
20   to the Settlement Class. The CPI charges at issue are identifiable from Defendants’
21   records. Using those records, and with the assistance of an expert, Defendants will
22   compensate all Settlement Class members who were affected by the CPI charges assessed
23   against their automobile loan accounts.
24          The Settlement terms are as follows:
25                 a.     Settlement Class members will receive direct notice of the Settlement
26                        using Wells Fargo’s last known contact and verified by the settlement
27                        administrator;
28                 b.     Settlement Class members will receive cash and/or non-cash

                                               6                   Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 17 of 38 Page ID #:4572




 1                    compensation according to the circumstances of each of their CPI
 2                    accounts;
 3              c.    Wells Fargo shall distribute at least $385 million to the Settlement
 4                    Class in cash compensation;
 5              d.    Pursuant to the Settlement Allocation Plan attached to the Settlement
 6                    Agreement as Exhibit B, Class Members will receive cash and non-
 7                    cash compensation, as follows:
 8                      1.   Settlement Class members who had forced-placed CPI policies
 9                           cancelled in part or in full because they had their own insurance
10                           for a portion or the full term of the CPI policy will receive:
11                                i. A refund of the fees assessed to their account during the
12                                  time period when CPI impacted their account;
13                              ii. A refund of the insurance premiums they were assessed
14                                  for duplicative CPI;
15                             iii. A refund of the interest charges they were assessed for
16                                  duplicative CPI;
17                             iv. A payment for the additional interest that accrued on their
18                                  loan due to the duplicative CPI premiums and interest;
19                              v. A payment to compensate for their inability to use the
20                                  above funds elsewhere; and
21                             vi. Adjustments to adverse credit reporting due to CPI.
22                      2.   Settlement Class members who had a CPI Policy placed on their
23                           Account(s) in (1) Arkansas (between July 30, 2012 and
24                           September 30, 2016); (2) Michigan (between July 30, 2011 and
25                           September 30, 2016); (3) Mississippi (between July 30, 2014
26                           and September 30, 2016); (4) Tennessee (between July 30, 2011
27                           and September 30, 2016); or (5) Washington (between July 30,
28                           2011 and September 30, 2016) during the period indicated will
                                             7                   Case No.: 8:17-ML-2797-AG-KES
          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 18 of 38 Page ID #:4573




 1                           receive:
 2                              i. A refund of the fees assessed to their account during the
 3                                 time period when CPI impacted their account;
 4                              ii. A refund of the insurance premiums they were assessed
 5                                 for CPI;
 6                             iii. A refund of the interest charges they were assessed for
 7                                 CPI;
 8                             iv. A payment for the additional interest that accrued on their
 9                                 loan due to the duplicative CPI premiums and interest;
10                              v. A payment to compensate for their inability to use the
11                                 above funds elsewhere; and
12                             vi. Adjustments to adverse credit reporting due to CPI.
13                      3.   All Settlement Class members who fall into categories d.1 and
14                           d.2 above and who had their vehicle repossessed during the time
15                           period when CPI impacted their account shall also be entitled to:
16                              i. $4,000 as an estimate for the out-of-pocket transportation
17                                 and non-transportation expenses they incurred due to the
18                                 loss of their vehicle;
19                              ii. A refund of the repossession costs they paid to Wells
20                                 Fargo;
21                             iii. A refund of the payments they made on their remaining
22                                 auto loan balance after the proceeds from their vehicle’s
23                                 sale were applied to their loan (if applicable);
24                             iv. The difference in price between what their vehicle sold
25                                 for at auction and their vehicle’s Kelley Blue Book
26                                 Lender Value at the time of repossession, to the extent
27                                 that value is greater than their outstanding loan balance (if
28                                 applicable);
                                             8                   Case No.: 8:17-ML-2797-AG-KES
          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 19 of 38 Page ID #:4574




 1                               v. A payment to provide a tax benefit if they previously had
 2                                   a deficiency balance waived and a 1099-C tax document
 3                                   was filed;
 4                              vi. A payment to compensate for their inability to use the
 5                                   above funds elsewhere;
 6                              vii. The option to participate in Wells Fargo’s no-cost
 7                                   telephonic mediation program if they are not satisfied
 8                                   with their compensation under the Settlement.
 9                   e. Pursuant to the Settlement Distribution Plan attached to the Settlement
10                      Agreement as Exhibit C, National General shall pay $7.5 million and
11                      Wells Fargo shall pay an additional $1 million to compensate
12                      Settlement Class members who are otherwise not receiving any
13                      payment under the Settlement Allocation Plan, as follows:
14                       1.   $6,375,000 million distributed pro rata to Settlement Class
15                            members who do not receive payments under the Settlement
16                            Allocation Plan and who paid for a CPI Policy placed on their
17                            auto loan account which remained in effect, without reversal, for
18                            at least 120 days after the CPI Policy Billing Date; and
19                       2.   $2,125,000 million distributed pro rata to all other Settlement
20                            Class members who would not otherwise receive payment under
21                            the Settlement Allocation Plan and who paid for a CPI Policy
22                            placed on their auto loan account which remained in effect,
23                            without reversal, for less than 120 days after the CPI Policy
24                            Billing Date.
25              f.      Settlement checks will be automatically mailed to each Settlement
26                      Class member without the need to submit a claim form;
27              g.      The settlement administrator will engage in outreach to contact
28                      Settlement Class members and remind them to cash their checks;
                                             9                   Case No.: 8:17-ML-2797-AG-KES
          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 20 of 38 Page ID #:4575




 1                 h.    In addition to the amounts paid to the Settlement Class, Wells Fargo
 2                       shall pay all costs of providing notice to the Settlement Class and
 3                       administration of the settlement;
 4                 i.    Each Class Representative will receive service award payments in a
 5                       sum not to exceed $7,500; and
 6                 j.    Defendants will pay Class Counsel for attorneys’ fees in an amount,
 7                       consistent with Ninth Circuit precedent, not to exceed $36 million and
 8                       for reimbursement of litigation expenses not to exceed $500,000.
 9   (Tellis-Silberfeld Decl., Ex. 1.)
10           In exchange for these significant benefits, Settlement Class members agree to
11   release their claims against Defendants which arise out of the CPI policies placed on
12   WFDS accounts between October 15, 2005 and September 30, 2016 as well as CPI
13   policies placed on WFAF accounts between February 2, 2006 and September 1, 2011.
14   (Id.)
15   IV.     THE COURT SHOULD PRELIMINARILY APPROVE THE SETTLEMENT
16           A.    The Class Action Settlement Process
17           Under Rule 23(e) of the Federal Rules of Civil Procedure, class actions “may be
18   settled, voluntarily dismissed, or compromised only with the court’s approval.” As a
19   matter of “express public policy,” federal courts favor and encourage settlements,
20   particularly in class actions, where the costs, delays, and risks of continued litigation
21   might otherwise overwhelm any potential benefit the class could hope to obtain. See Class
22   Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992) (noting the “strong
23   judicial policy that favors settlements, particularly where complex class action litigation is
24   concerned”); In re Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008) (same); see
25   also Herbert B. Newberg & Alba Conte, Newberg on Class Actions (“Newberg”) §13:1
26   (5th ed.) (noting that there is a “strong judicial policy in favor of class action settlement”).
27           The Manual for Complex Litigation (Fourth) (2004) (the “Manual”) describes a
28   three-step procedure for approval of class action settlements: (1) preliminary approval of
                                                10                  Case No.: 8:17-ML-2797-AG-KES
             MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 21 of 38 Page ID #:4576




 1   the proposed settlement; (2) dissemination of the notice of the settlement to class
 2   members, providing for, among other things, a period for potential objectors and
 3   dissenters to raise challenges to the settlement’s reasonableness; and (3) a formal fairness
 4   and final settlement approval hearing. Id. at §21.63. The Manual characterizes the
 5   preliminary approval stage as an “initial evaluation” of the fairness of the proposed
 6   settlement made by the court on the basis of written submissions and informal
 7   presentations from the settlement parties. Id. at § 21.632.
 8         Here, Plaintiffs request the Court grant preliminary approval of the Settlement and
 9   authorize the dissemination of notice of the Settlement to the Settlement Class.
10         B.     The Standard for Preliminary Approval
11         As the Ninth Circuit has explained, the “settlement or fairness hearing is not to be
12   turned into a trial or rehearsal for trial on the merits.” Officers for Justice v. Civil Service
13   Comm’n, 688 F.2d 615, 625 (9th Cir. 1982). Moreover, a district court should not “reach
14   any ultimate conclusions on the contested issues of fact and law which underlie the merits
15   of the dispute, for it is the very uncertainty of outcome in litigation and avoidance of
16   wasteful and expensive litigation that induce consensual settlements.” Id. Rather,
17   “a district court’s only role in reviewing the substance of [a] settlement is to ensure that it
18   is ‘fair, adequate, and free from collusion.’” Lane v. Facebook, Inc., 696 F.3d 811, 819
19   (9th Cir. 2012), cert. denied, 134 S.Ct. 8 (2013) (quoting Hanlon v. Chrysler Corp., 150
20   F.3d 1011, 1027 (9th Cir. 1998)).
21         The Ninth Circuit has identified the following factors to be used in determining
22   whether a settlement is fair, reasonable, and adequate to all concerned:
23              the strength of the plaintiffs’ case; the risk, expense, complexity, and
                likely duration of further litigation; the risk of maintaining class action
24
                status throughout the trial; the amount offered in settlement; the extent
25              of discovery completed and the stage of the proceedings; the
                experience and views of counsel; the presence of a governmental
26
                participant; and the reaction of the class members to the proposed
27              settlement.
28   Hanlon, 150 F.3d at 1026. “The relative degree of importance to be attached to any
                                               11                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 22 of 38 Page ID #:4577




 1   particular factor will depend upon and be dictated by the nature of the claim(s) advanced,
 2   the type(s) of relief sought, and the unique facts and circumstances presented by each
 3   individual case.” Officers for Justice, 688 F.2d at 625; see also Nat’l Rural
 4   Telecommunications Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal. 2004)
 5   (“Under certain circumstances, one factor alone may prove determinative in finding
 6   sufficient grounds for court approval.”).
 7         “If the proposed settlement ‘appears to be the product of serious, informed, non-
 8   collusive negotiations, has no obvious deficiencies, does not improperly grant preferential
 9   treatment to class representatives or segments of the class, and falls within the range of
10   possible approval,’ the court should grant preliminary approval of the class and direct
11   notice of the proposed settlement to the class.” Kenneth Glover, et al. v. City of Laguna
12   Beach, et al., 2018 WL 6131601, at *2 (C.D. Cal. 2018) (Guilford, J.) (quoting In re
13   Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079-80 (N.D. Cal. 2007) (citation
14   omitted); see also In re Netflix Privacy Litig., 2013 WL 1120801, at *4 (N.D. Cal. Mar.
15   18, 2013) (applying at preliminary approval a “presumption” of fairness to settlement that
16   was “the product of non-collusive, arms’ length negotiations conducted by capable and
17   experienced counsel”).
18   V.    THIS SETTLEMENT MERITS PRELIMINARY APPROVAL
19         As discussed above, the Settlement was the culmination of extensive discussions
20   between the Parties, voluminous discovery, and thorough analysis of the pertinent facts
21   and law. The Parties participated in a total of five in-person mediations, the last
22   mediation being held in Los Angeles in March 2019. (Tellis-Silberfeld Decl. at ¶ 2.) On
23   April 5, 2019, the Parties reached agreement on material terms for a settlement. (Dkt.
24   233.) Subsequently, the parties spent weeks finalizing the settlement agreement and
25   related exhibits, including the notice to the class. (Id.)
26         The relevant factors set forth by the Ninth Circuit for evaluating the fairness of a
27   settlement weigh in favor of preliminary approval, and there can be no doubt that the
28   Settlement was accomplished in a procedurally fair manner. For these reasons, the
                                               12                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 23 of 38 Page ID #:4578




 1   Settlement merits an initial presumption of fairness, and preliminary approval should thus
 2   be granted.
 3         A.      The Settlement Is Substantively Fair because it Provides Significant
                   Benefits in Exchange for the Compromise of Strong Claims
 4
           The Settlement compensates Settlement Class members who had CPI policies
 5
     force-placed on their auto loan accounts from October 15, 2005 through September 30,
 6
     2016. The significant benefits of the settlement are based on the Parties’ recognition of the
 7
     strong merits of Plaintiffs’ case compared to Defendants’ affirmative defenses, the risks
 8
     and uncertainty associated with continued litigation, and the possibility that Defendants
 9
     might successfully compel arbitration of claims brought by class members whose
10
     financing agreements included arbitration clauses.
11
           Class Counsel, all experienced class action litigators, support the Settlement, and it
12
     is highly uncertain whether the Settlement Class would be able to obtain a better outcome
13
     through continued litigation and a trial. Given Class Counsel’s “experience and familiarity
14
     with the facts, their recommendation that the settlement be approved is entitled to
15
     significant weight.” Rosales v. El Rancho Farms, 2015 WL 4460918, at *15 (E.D. Cal.
16
     July 21, 2015) (citing Nat’l Rural Telecommunications Coop., 221 F.R.D. at 528 (“‘Great
17
     weight’ is accorded to the recommendation of counsel, who are most closely acquainted
18
     with the facts of the underlying litigation. This is because ‘[p]arties represented by
19
     competent counsel are better positioned than the courts to produce a settlement that fairly
20
     reflects each party’s expected outcome in the litigation.’”) (internal references omitted);
21
     see also Barbosa v. Cargill Meat Solutions Corp., 297 F.R.D. 431, 447 (E.D. Cal. 2013)
22
     (“In considering the adequacy of the terms of the settlement, the trial court is entitled to,
23
     and should, rely upon the judgment of experienced counsel for the parties.”).
24
           Similarly, there can be little doubt that resolving the Settlement Class members’
25
     claims through a single class action is superior to a multitudinous series of individual
26
     lawsuits. “From either a judicial or litigant viewpoint, there is no advantage in individual
27
     members controlling the prosecution of separate actions. There would be less litigation or
28
                                               13                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 24 of 38 Page ID #:4579




 1   settlement leverage, significantly reduced resources and no greater prospect for recovery.”
 2   Hanlon, 150 F.3d at 1023. Indeed, the terms of the Settlement demonstrate the advantages
 3   of a collective bargaining and resolution process.
 4         Moreover, while Class Counsel believes in the strength of this case, they recognize
 5   that there are uncertainties in litigation, making compromise of claims in exchange for
 6   certain and timely provision to the Settlement Class of the significant benefits described
 7   herein an unquestionably reasonable outcome. See Nat’l Rural Telecommunications
 8   Coop., 221 F.R.D. at 526 (“‘In most situations, unless the settlement is clearly inadequate,
 9   its acceptance and approval are preferable to lengthy and expensive litigation with
10   uncertain results.’”) (citation omitted); Kim v. Space Pencil, Inc., 2012 WL 5948951, at
11   *5 (N.D. Cal. Nov. 28, 2012) (“The substantial and immediate relief provided to the Class
12   under the Settlement weighs heavily in favor of its approval compared to the inherent risk
13   of continued litigation, trial, and appeal, as well as the financial wherewithal of the
14   defendant.”); Nobles v. MBNA Corp., 2009 WL 1854965, at *2 (N.D. Cal. June 29, 2009)
15   (citing In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 458 (9th Cir. 2000)) (“The risks
16   and certainty of recovery in continued litigation are factors for the Court to balance in
17   determining whether the Settlement is fair.”). Indeed, should Class Counsel prosecute
18   these claims against Defendants to conclusion, any potential recovery could come years in
19   the future and at far greater expense. That “risk of continued litigation balanced against
20   the certainty and immediacy of recovery from the Settlement” strongly favors preliminary
21   approval. In re Omnivision Technologies, Inc., 559 F. Supp. 2d 1036, 1041 (N.D. Cal.
22   2008) (citing In re Mego Fin. Corp. Sec. Litig., 213 F.3d at 458).
23         B.     The Settlement Is the Product of Good Faith, Informed, and Arm’s-
                  Length Negotiations, and it Is Fair
24
           For a court to approve a proposed settlement, “[t]he parties must ... have engaged in
25
     sufficient investigation of the facts to enable the court to intelligently make an appraisal of
26
     the settlement.” Byrne v. Santa Barbara Hospitality Services, Inc., 2017 WL 5035366, at
27
     *8 (C.D. Cal. 2017) (citation omitted). Here, Class Counsel deposed seven witnesses from
28
                                               14                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 25 of 38 Page ID #:4580




 1   Wells Fargo and three witnesses from National General. (Tellis-Silberfeld Decl. at ¶ 7.)
 2   Class Counsel also propounded numerous document requests and interrogatories and
 3   engaged in substantive review of almost 4.5 million pages of documents produced by
 4   Defendants, and more than 40,000 pages of documents produced by third-party Oliver
 5   Wyman. (Id. ¶¶ 4, 6.) Class Counsel’s analysis of the vast volume of discovery material
 6   indisputably provided them sufficient information to enter into a reasoned and well-
 7   informed settlement. See, e.g., In re Mego Fin. Corp. Sec. Litig., 213 F.3d at 459 (holding
 8   “significant investigation, discovery and research” supported “district court’s conclusion
 9   that the Plaintiffs had sufficient information to make an informed decision about the
10   Settlement”). Accordingly, because the “settlement follow[s] sufficient discovery and
11   genuine arms-length negotiation,” it should be “presumed fair.” Nat’l Rural
12   Telecommunications Coop., 221 F.R.D. at 527.
13         This presumption of fairness is bolstered by the fact that Class Counsel negotiated
14   at arms-length. Class Counsel vigorously prosecuted this action for nearly two years
15   before reaching the Settlement. Negotiations were difficult, protracted, and often spirited.
16   The parties’ negotiations were aided by Professor Eric Green, an unbiased, experienced
17   mediator who played a crucial role in supervising the negotiations and helping the parties
18   bridge their differences and evaluate the strengths and weaknesses of their respective
19   positions. (See Declaration of Professor Eric Green.) The adversarial nature of the
20   litigation and settlement discussions weigh in favor of preliminary approval. See Rosales,
21   2015 WL 4460918, at *16 (quoting In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d
22   935, 946 (9th Cir. 2011) (“Notably, the Ninth Circuit has determined the ‘presence of a
23   neutral mediator [is] a factor weighing in favor of a finding of non-collusiveness.’”)).
24         Taken together, the Settlement’s substantial and extensive benefits and the
25   procedurally fair manner in which it was reached strongly support preliminary approval.
26
27
28
                                              15                  Case No.: 8:17-ML-2797-AG-KES
           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 26 of 38 Page ID #:4581




 1   VI.    CERTIFICATION IS APPROPRIATE FOR SETTLEMENT PURPOSES
 2          BECAUSE THE SETTLEMENT CLASS MEETS THE REQUIREMENTS
 3          OF RULE 23
 4          Here, an analysis of the requirements of Fed. R. Civ. P. 23 show that certification of
 5   the non-disputed Settlement Class is appropriate.2
 6          A.     The Settlement Class Meets the Requirements of Rule 23(a)
 7                 i.      The Settlement Class is Sufficiently Numerous
 8          Rule 23(a)(1) requires the class to be so large that joinder of all members is
 9   impracticable. Here, there are hundreds of thousands of Settlement Class members who
10   had CPI force-placed onto their Wells Fargo automobile loan accounts. As noted in II.A.
11   supra, Wells Fargo identified 570,000 affected Settlement Class members going back
12   only to 2012 whereas the Settlement Class starts on October 15, 2005.
13                 ii.     There are Common Questions of Law and Fact
            “Federal Rule of Civil Procedure 23(a)(2) conditions class certification on
14
     demonstrating that members of the proposed class share common ‘questions of law or
15
     fact.’” Stockwell v. City & Cty. of San Francisco, 749 F.3d 1107, 1111 (9th Cir. 2014).
16
     Commonality “does not turn on the number of common questions, but on their relevance
17
     to the factual and legal issues at the core of the purported class’ claims.” Jimenez v.
18
     Allstate Ins. Co., 765 F.3d 1161, 1165 (9th Cir. 2014). Indeed, “‘[e]ven a single question
19
     of law or fact common to the members of the class will satisfy the commonality
20
     requirement.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 369 (2011).
21
            Courts routinely find commonality where, as here, the class claims arise from the
22
     defendant’s uniform course of conduct. See, e.g., Cohen v. Trump, 303 F.R.D. 376, 382
23
     (S.D. Cal. 2014) (“Here, Plaintiff argues his RICO claim raises common questions as to
24
     ‘[Defendant’s] scheme and common course of conduct, which ensnared Plaintiff[] and the
25
     other Class Members alike.’ The Court agrees.”); Negrete v. Allianz Life Ins. Co. of N.
26
27   2
       When “[c]onfronted with a request for settlement only class certification, a district court need not
28   inquire whether the case, if tried, would present intractable management problems … for the proposal is
     that there will be no trial.” Amchem Prods., 521 U.S. at 620.
                                                         16                     Case No.: 8:17-ML-2797-AG-KES
             MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 27 of 38 Page ID #:4582




 1   Am., 238 F.R.D. 482, 488 (C.D. Cal. 2006) (finding common core of factual and legal
 2   issues in “the questions of whether Allianz entered into the alleged conspiracy and
 3   whether its actions violated the RICO statute.”).
 4         Here, the Settlement Class claims are rooted in commons questions of fact as to
 5   Defendants’ fraudulent scheme to profit from force-placed CPI by inducing Plaintiffs and
 6   the Settlement Class to pay for unnecessary and unlawful CPI charges. Answering these
 7   questions will, in turn, generate common answers “apt to drive the resolution of the
 8   litigation” for the Settlement Class as a whole. See Dukes, 564 U.S. at 350. Thus,
 9   commonality is satisfied.
10                iii.   Plaintiffs’ Claims Are Typical of the Settlement Class Members’
                         Claims
11
           Rule 23(a)(3)’s typicality requirement counsels that “‘the claims or defenses of the
12
     representative parties are typical of the claims or defenses of the class.’” Parsons v. Ryan,
13
     754 F.3d 657, 685 (9th Cir. 2014) (quoting Fed. R. Civ. P. 23(a)(3)). “Like the
14
     commonality requirement, the typicality requirement is ‘permissive’ and requires only
15
     that the representative’s claims are ‘reasonably co-extensive with those of absent class
16
     members; they need not be substantially identical.’” Rodriguez v. Hayes, 591 F.3d 1105,
17
     1124 (9th Cir. 2010) (quoting Hanlon, 150 F.3d at 1020). Typicality “assure[s] that the
18
     interest of the named representative aligns with the interests of the class.” Wolin, 617 F.3d
19
     at 1175 (quoting Hanlon, 976 F.2d at 508). Thus, where a plaintiff suffered a similar
20
     injury and other class members were injured by the same course of conduct, typicality is
21
     satisfied. See Parsons, 754 F.3d at 685; see also Evon v. Law Offices of Sidney Mickell,
22
     688 F.3d 1015, 1030 (9th Cir. 2012) (“The test of typicality is whether other members
23
     have the same or similar injury, whether the action is based on conduct which is not
24
     unique to the named plaintiffs, and whether other class members have been injured by the
25
     same course of conduct.”).
26
           Here, the same conduct that injured Plaintiffs injured the Settlement Class members
27
     because they were all financially harmed by Defendants force-placement of CPI on their
28
                                              17                  Case No.: 8:17-ML-2797-AG-KES
           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 28 of 38 Page ID #:4583




 1   Wells Fargo auto loan accounts. Similarly, Plaintiffs’ interest in obtaining a fair,
 2   reasonable, and adequate settlement of the claims asserted are identical to the interests of
 3   the Settlement Class members. Under the Settlement Allocation Plan, there is no
 4   difference in how Plaintiffs and Settlement Class members will be compensated. Instead,
 5   compensation amounts are based exclusively on the circumstances of each Settlement
 6   Class members’ account. Accordingly, Plaintiffs have established the typicality element.
 7                iv.    Plaintiffs and Class Counsel Have Protected, and Will Continue to
                         Protect, the Interests of the Settlement Class
 8
           Rule 23(a)(4)’s adequacy requirement is met where, as here, “the representative
 9
     parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.
10
     23(a)(4). “This requirement is rooted in due-process concerns—‘absent class members
11
     must be afforded adequate representation before entry of a judgment which binds them.’”
12
     Radcliffe v. Experian Info. Sols., Inc., 715 F.3d 1157, 1165 (9th Cir. 2013) (quoting
13
     Hanlon, 150 F.3d at 1020). Adequacy entails a two-prong inquiry: “‘(1) do the named
14
     plaintiffs and their counsel have any conflicts of interest with other class members and (2)
15
     will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the
16
     class?’” Evon, 688 F.3d at 1031 (quoting Hanlon, 150 F.3d at 1020). Both prongs are
17
     satisfied here.
18
           Plaintiffs, who all seek to be Class Representatives, have no interests that in
19
     conflict with the Settlement Class members and will continue to vigorously protect class
20
     interests, as they have throughout this litigation. Plaintiffs understand their duties as class
21
     representatives, have agreed to consider the interests of absent Settlement Class members,
22
     and have actively participate in this litigation and will continue to do so. (Tellis-Silberfeld
23
     Decl. at ¶ 10); See, e.g., Loritz v. Exide Technologies, No. 2:13–CV–02607–SVW–E,
24
     2015 WL 6790247, at *6 (C.D. Cal. Apr. 21, 2016) (“All that is necessary is a
25
     ‘rudimentary understanding of the present action and … a demonstrated willingness to
26
     assist counsel in the prosecution of the litigation.’”). Plaintiffs are more than adequate
27
     Class Representatives.
28
                                               18                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 29 of 38 Page ID #:4584




 1         At the start of this MDL, this Court appointed Baron & Budd, P.C. and Robins
 2   Kaplan, LLC as Co-Lead Counsel, Gerry, Schenk, Francavilla, Blatt & Penfield, LLP as
 3   Liaison Counsel, and Weitz & Luxenberg PC, the Gibbs Law Group, and Levin Sedran &
 4   Berman to the Plaintiffs’ Steering Committee (collectively, “Class Counsel”). In making
 5   its selection, this Court noted that, “[b]efore making these appointments, the Court must
 6   consider (1) the work counsel has done in identifying or investigating potential claims in
 7   the action, (2) counsel’s experience in handling class actions, other complex litigation,
 8   and the types of claims asserted in the action, (3) counsel’s knowledge of applicable law,
 9   and (4) the resources that counsel will commit to representing the class.” See Dkt. 35 at 1
10   (citing Fed. R. Civ. P. 23(g)).
11         As this Court has already found, Class Counsel are experienced class action
12   attorneys who specialize in complex litigation. Since their appointment, Class Counsel
13   have devoted thousands of hours and substantial financial resources to identify,
14   investigate, and successfully litigate the claims of Plaintiffs and the Settlement Class.
15   These efforts led to a settlement that will provide significant financial benefits to the
16   Settlement Class—at least $393.5 million in class benefits. Class Counsel have vigorously
17   prosecuted this action and will continue to do so through final approval. As such, the
18   Court should appoint Class Counsel under Rule 23(g) for purposes of settlement.
19         B.     The Settlement Class Meets the Requirements of Rule 23(b)(3)
20         Under Rule 23(b)(3), a class may be certified if a court finds that, “the questions of
21   law or fact common to class members predominate over any questions affecting only
22   individual members, and that a class action is superior to other available methods for
23   fairly and efficiently adjudicating the controversy.”
24                i.     Common Issues of Law and Fact Predominate
           “The predominance inquiry ‘asks whether the common, aggregation-enabling,
25
     issues in the case are more prevalent or important than the non-common, aggregation-
26
     defeating, individual issues.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045
27
     (2016) (citation omitted)). “When ‘one or more of the central issues in the action are
28
                                               19                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 30 of 38 Page ID #:4585




 1   common to the class and can be said to predominate, the action may be considered proper
 2   under Rule 23(b)(3) even though other important matters will have to be tried separately,
 3   such as damages or some affirmative defenses peculiar to some individual class
 4   members.’” Id. (citation omitted). “[W]hen common questions present a significant aspect
 5   of the case and they can be resolved for all members of the class in a single adjudication,
 6   there is clear justification for handling the dispute on a representative rather than on an
 7   individual basis.” Hanlon, 150 F.3d at 1022.
 8          The Ninth Circuit favors class treatment of fraud claims stemming from a “common
 9   course of conduct,” like the scheme alleged here. See, e.g., In re First Alliance Mortg.
10   Co., 471 F.3d 977, 990 (9th Cir. 2006); Hanlon, 150 F.3d at 1022-23. Even outside of the
11   settlement context, courts in the Ninth Circuit and elsewhere regularly certify RICO based
12   class claims. See Friedman v. 24 Hour Fitness USA, Inc., No. CV 06-6282 AHM (CTx),
13   2009 WL 2711956, at *8 (C.D. Cal. Aug. 25, 2009) (“Common issues frequently
14   predominate in RICO actions that allege injury as a result of a single fraudulent
15   scheme.”); Waldrup v. Countrywide Financial Corporation, 2018 WL 799156, at *15
16   (C.D. Ca. Feb. 6, 2018) (certifying RICO claim); see also Klay v. Humana, Inc., 382 F.3d
17   1241, 1256-57 (11th Cir. 2004) (affirming certification of RICO claim where “all of the
18   defendants operate nationwide and allegedly conspired to underpay doctors across the
19   nation, so the numerous factual issues relating to the conspiracy are common to all
20   plaintiffs [and the] corporate policies constitute[d] . . . the very heart of the plaintiffs’
21   RICO claims”).
22          Here, questions of law or fact common to Settlement Class members predominate
23   over any questions affecting only individual members. These important common
24   questions include, but are not limited to: whether Defendants engaged in a uniform
25   scheme to profit from force-placed CPI; whether Defendants made misrepresentations and
26   omissions regarding their loans and their procedures for force-placing CPI; whether such
27   misrepresentations and omissions were material; whether Wells Fargo received kickback
28   payments in the form of unearned commissions from National General and its
                                               20                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 31 of 38 Page ID #:4586




 1   predecessors for force-placing CPI, resulting in unlawfully inflated CPI premiums;
 2   whether Defendants knew or should have known that they failed to properly confirm
 3   whether Settlement Class members had independent automobile insurance; whether
 4   Settlement Class members suffered damages and the measure of such damages; and
 5   whether equitable relief is warranted. Should this case have required a trial, these common
 6   questions could have been resolved in a single adjudication and justify handling this
 7   dispute on a class, rather than an individual, basis.
 8                ii.      Class Treatment Is Superior to Other Available Methods for the
 9                         Resolution of This Case.
10         “The superiority inquiry under Rule 23(b)(3) requires determination of whether the
11   objectives of the particular class action procedure will be achieved in the particular case.”
12   Hanlon, 150 F.3d at 1023. As Hanlon noted, “[f]rom either a judicial or litigant
13   viewpoint, there is no advantage in individual members controlling the prosecution of
14   separate actions. There would be less litigation or settlement leverage, significantly
15   reduced resources and no greater prospect for recovery.” 150 F.3d at 1023. Indeed, the
16   terms of the Settlement demonstrate the advantages of a collective bargaining and
17   resolution process.
18         Additionally, although the benefits of the Settlement are significant, the amount in
19   controversy for an individual case is likely insufficient to incentivize individual class
20   members to bring individual actions. See Wolin, 617 F.3d at 1175 (“Where recovery on an
21   individual basis would be dwarfed by the cost of litigating on an individual basis, this
22   [superiority] factor weighs in favor of class certification.”); Amchem, 521 U.S. at 617
23   (“The policy at the very core of the class action mechanism is to overcome the problem
24   that small recoveries do not provide the incentive for any individual to bring a solo action
25   prosecuting his or her rights. A class action solves this problem by aggregating the
26   relatively paltry potential recoveries into something worth someone’s (usually an
27   attorney’s) labor.”).
28
                                               21                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 32 of 38 Page ID #:4587




 1          Here, the efforts and funds required to marshal the type of evidence to establish
 2   liability against corporate defendants such as Wells Fargo and National General would
 3   discourage Settlement Class members from pursuing individual litigation. The superiority
 4   of proceeding through the class action mechanism is demonstrated by the results of the
 5   Settlement, which, if approved, will provide the Settlement Class with significant cash
 6   and non-cash consideration.
 7          As the class action device provides the superior means to effectively and efficiently
 8   resolve this controversy, and as the other requirements of Rule 23 are satisfied,
 9   certification of the non-disputed Settlement Class proposed is appropriate.
10   VII. THE PROPOSED NOTICE PROGRAM IS ADEQUATE AND SHOULD BE
11          APPROVED
12          Plaintiffs propose using Epiq Class Action & Claims Solutions, Inc. (“Epiq”) as the
13   Settlement Administrator. Epiq is uniquely knowledgeable about the class and its
14   membership and makeup because Wells Fargo employed it to communicate with
15   Settlement Class members about Wells Fargo’s CPI Remediation plan. This will result in
16   efficiencies to ensure the Settlement Class members receive the maximum benefit from
17   the Settlement with as minimal administrative costs as possible.
18          Under Rule 23(e)(1), before a proposed settlement may be approved, the Court
19   “must direct notice in a reasonable manner to all class members who would be bound by
20   the proposal.” The notice must be “reasonably calculated, under all the circumstances, to
21   apprise interested parties of the pendency of the action and afford them an opportunity to
22   object.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
23   “Notice is satisfactory if it ‘generally describes the terms of the settlement in sufficient detail
24   to alert those with adverse viewpoints to investigate and come forward and be heard.’”
25   Churchill Vill., L.L.C., v. GE, 361 F.3d 566, 575 (9th Cir. 2004) (quoting Mendoza v. Tucson
26   Sch. Dist. No. 1, 623 F.3d 1338, 1352 (9th Cir. 1980)). Here, the proposed notice program,
27   which consists of, among other things, a dedicated website, a robust Long Form Notice, and
28   a Summary Notice, exceeds these standards.
                                               22                  Case No.: 8:17-ML-2797-AG-KES
            MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 33 of 38 Page ID #:4588




 1         As part of the proposed notice program, Epiq will establish and maintain a
 2   settlement website (www.WellsFargoCPISettlement.com) to provide Settlement Class
 3   members with detailed information about the case and access to key documents, including
 4   Settlement notices, the Settlement Agreement, the Complaint, and the Preliminary
 5   Approval Order, as well as answers to frequently asked questions. (Declaration of
 6   Cameron Azari on Settlement Notice Plan (“Azari Decl.”) at ¶29.) This website address
 7   will be prominently displayed on all notice documents.
 8         Epiq will also disseminate a Long Form and Summary Notice to all Settlement
 9   Class members. The Long Form Notice includes a thorough series of questions and
10   answers designed to explain the Settlement in clear terms and in a well-organized and
11   reader-friendly format. Among other things, it includes an overview of the litigation, an
12   explanation of the benefits available under the Settlement, and detailed instructions on
13   how to comment on, participate in, or opt out of, the settlement. (Tellis-Silberfeld Decl.,
14   Ex. D to the Settlement Agreement.) The Summary Notice, though less comprehensive,
15   also conveys the basic structure of the Settlement and is designed to capture Settlement
16   Class members’ attention with clear, concise, plain language. (Id., Ex. E to the Settlement
17   Agreement.) The Summary Notice includes the address for the Settlement Website (where
18   the Long Form Notice is available) and it provides Settlement Class members with an
19   overview of the litigation. (Id.) Together, these notices cover all of the elements outlined
20   in Rule 23(c)(2)(B).
21         Since Wells Fargo has data on virtually all Settlement Class members, Plaintiffs
22   propose that Epiq send Long Form Notice directly to Settlement Class members via
23   United States Postal Service (“USPS”) first class mail using Wells Fargo’s data. (Azari
24   Decl. ¶¶ 12, 14.) Prior to mailing the notices, Epiq will check the addresses of all
25   Settlement Class members against the USPS National Change of Address (“NCOA”)
26   database. (Id. ¶14.) Any addresses not confirmed by the NCOA database will be updated
27   (pre-mailing) through a third-party address search service. (Id.) In addition, the addresses
28   will be certified via the Coding Accuracy Support System (“CASS”) to ensure the quality
                                              23                  Case No.: 8:17-ML-2797-AG-KES
           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 34 of 38 Page ID #:4589




 1   of the zip code, and verified through Delivery Point Validation (“DPV”) to confirm their
 2   accuracy. (Id.)
 3         Epiq will also process all returned and undeliverable mail. Mailings returned as
 4   undeliverable will be promptly re-mailed to any new address available through postal
 5   service information, for example, to the address provided by the postal service on returned
 6   pieces for which the automatic forwarding order has expired, or to better addresses that
 7   may be found using a third-party lookup service such as AllFind Address Locator, which
 8   is maintained by LexisNexis. (Id. ¶ 15.)
 9         Epiq also will establish and maintain a toll-free telephone number and a post office
10   box. Settlement Class members can call the toll-free telephone number, which will be
11   prominently displayed on notice documents, to obtain additional information about the
12   Settlement, listen to answers to FAQs and/or request Long Form and/or Summary
13   Notices, or Class Members may also speak to a live operators during normal business
14   hours. (Id. ¶ 30.) Epiq’s post office box will also allow Settlement Class members to
15   contact Epiq by mail if they so choose. (Id. ¶ 31.)
16         Finally, because internet advertising has become a standard component in legal
17   notice programs, Epiq will also run a comprehensive Banner Notice campaign on select
18   websites that Settlement Class members may visit regularly, allowing users to identify
19   themselves as potential Settlement Class members and directly link them to the Settlement
20   website for more information. (Id. ¶¶ 16-24.)
21         Because the proposed method of disseminating class notice is the best practicable
22   method under the circumstances Plaintiffs respectfully request the Court approve the
23   proposed class notice program.
24   VIII. THE COURT SHOULD SET A FINAL APPROVAL HEARING SCHEDULE
25         The last step in the settlement approval process is the Final Approval Hearing, at
26   which the Court may hear any evidence and argument necessary to evaluate the
27   Settlement.
28
                                              24                  Case No.: 8:17-ML-2797-AG-KES
           MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 35 of 38 Page ID #:4590




 1           The parties propose the following schedule for Final Approval of the Settlement
 2   and implementation of the Settlement Program:
 3    Date                                            Event
 4    Monday, July 8, 2019                            Preliminary Approval Hearing
 5
      Monday, July 15, 2019                           Defendants provide notice of the
 6                                                    Settlement to the appropriate federal and
 7                                                    state officials, as required by the Class
                                                      Action Fairness Act (CAFA)
 8
      Monday, July 15, 2019                           Class Notice Disseminated
 9
10    Monday, August 19, 2019                         Motions for Final Approval and Attorneys’
                                                      Fees and Expenses filed
11
      Monday, September 30, 2019                      Objection and Opt-Out Deadline
12
13    Monday, October 21, 2019                        Reply Memoranda in Support of Final
                                                      Approval & Fee and Expense Application
14                                                    filed
15
      Monday, October 28, 2019 at 10:00 a.m.          Settlement Fairness Hearing
16
17
     IX.     CONCLUSION
18
             For the reasons discussed herein, Plaintiffs respectfully request that the Court:
19
     (1)preliminarily approve the Settlement; (2) conditionally certify the Settlement Class; (3)
20
     Appoint the named Plaintiffs as Settlement Class Representatives; (4) appoint Baron &
21
     Budd, P.C., Robins Kaplan, LLC, Gerry, Schenk, Francavilla, Blatt & Penfield, LLP,
22
     Weitz & Luxenberg PC, the Gibbs Law Group, and Levin Sedran & Berman as Class
23
     Counsel under Rule 23(g) for purposes of settlement; (5) approve distribution of the
24
     proposed Notice of Class Action Settlement to the Settlement Class; (6) appoint EPIQ
25
     Systems as the Settlement Administrator; and (7) Set a hearing date and briefing schedule
26
     for Final Settlement Approval and Plaintiffs’ fee and expense application.
27
28
                                                25                  Case No.: 8:17-ML-2797-AG-KES
             MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 36 of 38 Page ID #:4591




 1   Dated: June 6, 2019                       Respectfully submitted,

 2                                        By: /s/ Roland Tellis
 3                                            Roland Tellis

 4                                             Roland Tellis (SBN 186269)
 5                                             David B. Fernandes, Jr. (SBN 280944)
                                               BARON & BUDD, P.C.
 6                                             15910 Ventura Boulevard, Suite 1600
 7                                             Encino, California 91436
                                               Telephone: (818) 839-2333
 8                                             Facsimile: (818) 986-9698
 9
10
11                                        By: /s/ Roman M. Silberfeld
                                              Roman M. Silberfeld
12
13                                             Roman M. Silberfeld (SBN 62783)
                                               rsilberfeld@robinskaplan.com
14                                             David Martinez (SBN 193183)
15                                             dmartinez@robinskaplan.com
                                               ROBINS KAPLAN LLP
16                                             2049 Century Park East, Suite 3400
17                                             Los Angeles, California 90067
                                               Telephone: (310) 552-0130
18                                             Facsimile: (310) 229-5580
19
                                               Aaron M. Sheanin (SBN 214472)
20                                             asheanin@robinskaplan.com
21                                             ROBINS KAPLAN LLP
                                               2440 W. El Camino Real, Suite 100
22                                             Mountain View, California 94040
23                                             Telephone: (650) 784-4040
                                               Facsimile: (650) 784-4041
24
25
26
27
28
                                             26                  Case No.: 8:17-ML-2797-AG-KES
          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 37 of 38 Page ID #:4592




 1                                             Kellie Lerner (pro hac vice)
                                               klerner@robinskaplan.com
 2                                             Benjamin D. Steinberg
 3                                             bsteinberg@robinskaplan.com
                                               ROBINS KAPLAN LLP
 4                                             399 Park Avenue, Suite 3600
 5                                             New York, New York 10022
                                               Telephone: (212) 980-7400
 6                                             Facsimile: (212) 980-7499
 7
                                               Plaintiffs’ Co-Lead Counsel
 8
 9                                             Eric H. Gibbs (SBN 178658)
                                               Michael L. Schrag (SBN 185832)
10                                             GIBBS LAW GROUP LLP
11                                             505 14th Street, Suite 1110
                                               Oakland, California 94612
12                                             Telephone: (510)-350-9700
13                                             Facsimile: (510 350-9701
14                                             Charles E. Schaffer (Pro Hac Vice)
15                                             LEVIN SEDRAN & BERMAN
                                               510 Walnut Street, Suite 500
16                                             Philadelphia, Pennsylvania 19106
17                                             Telephone: (215) 592 1500
                                               Facsimile: (215) 592-4663
18
19                                             Paul F. Novak (Pro Hac Vice)
                                               WEITZ & LUXENBERG, P.C.
20                                             Chrysler House
21                                             719 Griswold, Suite 620
                                               Detroit, Michigan 48226
22                                             Telephone: (313) 800-4170
23                                             Facsimile: (646) 293-7992
24                                             Plaintiffs’ Steering Committee
25
26
27
28
                                             27                  Case No.: 8:17-ML-2797-AG-KES
          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
 Case 8:17-ml-02797-AG-KES Document 262 Filed 06/06/19 Page 38 of 38 Page ID #:4593




 1                                             David S. Casey, Jr. (SBN 060768)
                                               Gayle M. Blatt (SBN 122048)
 2                                             CASEY GERRY SCHENK
 3                                             FRANCAVILLA BLATT & PENFIELD, LLP
                                               110 Laurel Street
 4                                             San Diego, California
 5                                             Telephone: (619) 238-1811
                                               Facsimile: (619) 544-9232
 6
 7                                             Plaintiffs’ Liaison Counsel

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             28                  Case No.: 8:17-ML-2797-AG-KES
          MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND CLASS NOTICE
